Citation Nr: 0424860	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a shrapnel wound of the metacarpophalangeal joint, left 
middle finger.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or at 
the housebound rate.  

3.  Entitlement to a rating in excess of 10 percent for 
peptic ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The appellant's relevant military status was included 
Prisoner of War from April to August 1942 and Regular 
Philippine Army service from April 1945 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which declined to assign a 
compensable rating for residuals of shrapnel wound of the 
middle finger, and denied a claim for special monthly 
compensation based on aid and attendance. 

Additionally, it appears the appellant is seeking service 
connection for an injury to the left index finger, (otherwise 
identified by the appellant as the left forefinger).  The RO 
should address this accordingly.

The issue of an increased rating for a peptic ulcer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The 1 x 1/8 centimeter service-connected scar of the left 
middle finger is non-depressed, slightly adherent, non-
tender, no ulceration, slightly lighter brown color than 
surrounding skin, without disfigurement, and without gross 
atrophy, swelling, limitation of motion, tenderness, 
weakness, or pain upon motion.

2.  There is no evidence of record the appellant's service-
connected disabilities render him permanently bedridden or in 
need of regular aid and attendance.



CONCLUSIONS OF LAW

1.  The criteria for establishing a compensable rating for a 
left middle finger scar have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 (2003).

2.  The criteria for establishing entitlement to payment of 
increased compensation benefits by reason of being in need of 
aid and attendance of another person or at the housebound 
rate have not been met.  38 U.S.C.A. § 1114(l) (West 2002); 
38 C.F.R. §§ 3.350, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are examined.

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, VA must indicate which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
This was accomplished for the pending case in a VCAA letter 
issued in November 2003 for increased rating and special 
monthly compensation claims.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) has been replaced by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).  In the latter decision, the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Notably, in reviewing AOJ determinations on appeal there is a 
requirement to review the evidence of record on a de novo 
basis.  Thus, it is appropriate to consider whether the 
failure to provide a pre-AOJ initial adjudication VCAA notice 
constitutes harmless error, especially because an AOJ 
determination that is "affirmed" is subsumed by the 
appellate decision and becomes the single and sole decision 
of the Secretary in the matter under consideration.  See 
38 C.F.R. § 20.1104.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Here, any defect with respect to the timing of the November 
2003 VCAA notice is harmless.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
complied with regulation.  It is also noted that after 
providing the appellant the November 2003 VCAA notice and 
affording him the opportunity to respond, the RO reconsidered 
the appellant's claim based on all of the evidence of record 
via the February 2004 supplemental statement of the case.  
Moreover, the RO generally advised the appellant to submit 
any evidence in support of his claim that he had in his 
possession.  Therefore, deciding the appeal is not 
prejudicial to the claimant.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Of record in this case includes an August 2002 VA examination 
report, an RO request for a special monthly compensation 
examination, October 1998 records from the Veterans Memorial 
Medical Center and Our Lady of Lourdes Hospital, and 1995 
records from the MCU-FDT Medical Foundation Hospital.  The 
appellant submitted a copy of his prescribed medication 
recorded over the years.   

Under VCAA, the duty to assist also includes obtaining a 
medical examination when such is necessary to make a decision 
on the claim.  An examination is necessary if the record:  
(a) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the claimant suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  

In this case, the August 2002 VA examination of record 
contains the relevant information to make a decision on the 
claim.  Additionally, though the RO attempted to have the 
appellant attend another VA examination to determine the 
effects of his service-connected disabilities in terms of 
special aid and assistance, the appellant's inability to 
attend was evidently due to other documented non-service-
connected conditions.  As such, VA discharged its duty to 
obtain a necessary medical examination.  

For all the foregoing reasons, VA's duties to the veteran 
have been fulfilled for this appeal.

I.  Facts

An August 2002 VA examination noted a healed scar at the base 
of the left middle finger (MTCP joint) ulnar side.  The scar 
measured 1 x 1/8 centimeters, was non-depressed, slightly 
adherent, non-tender, no ulceration, slightly lighter brown 
color than surrounding skin, and without disfigurement.  
There was no gross atrophy, swelling, limitation of motion, 
tenderness, weakness, or pain on motion of the finger.  The 
final diagnosis was a healed scar of the left middle finger.  

The veteran submitted an August 2003 letter explaining that 
he missed a VA examination appointment because he was 
suffering from severe backache, effects of a prostrate 
operation, and stomach pain from a duodenal ulcer.  In a 
December 2003 submission, the veteran asserted the scars were 
not disabling (in lieu of other conditions that were 
disabling).  Also in December 2003, the veteran submitted 
private medical evidence identifying a lumbar condition, an 
ultrasound report regarding the prostate gland, a 
radiological examination of the lungs, and an ultrasound of 
the urogenital system, among other things.  


II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).

The rating criteria for scars changed, and where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, all versions must be considered.

Under the old criteria, a 10 percent disability evaluation 
was warranted for a scar which was superficial, poorly 
nourished, with repeated ulceration or which was superficial, 
tender, and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2002).  Under the new 
criteria, effective August 30, 2002, a 10 percent disability 
evaluation is warranted for scars, other than head, face or 
neck, that are superficial and that do not cause limited 
motion, covering an area or areas of 144 square inches or 
greater, or for scars that are superficial and unstable, or 
for scars that are superficial and painful on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 
(2003).

In pertinent part, special monthly compensation is payable 
where a claimant suffers from service-connected disability 
which renders him permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350 (2003).

Under VA law and regulations, a factual need for aid and 
attendance is established where the claimant meets the 
following considerations:  inability of the claimant to dress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his environment.  38 C.F.R. § 
3.352(a) (2003).  Bedridden will also be a proper basis for 
the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).  The particular personal function(s) 
that the claimant must be unable to perform must be one of 
the enumerated disabling conditions, but he is not required 
to satisfy all of the enumerated disabling conditions.  Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).  

III.  Analysis

As the appellant filed his increased rating claim in May 
2002, both the old and new rating criteria for scars are 
considered.  There is no evidence substantiating a 
compensable rating from the middle finger scar, which 
according to the August 2002 VA examination, is the only 
tangible residual of the alleged in-service shrapnel wound.  
For example, the scar was not found to be superficial, poorly 
nourished, with repeated ulceration or superficial, tender, 
and painful on objective demonstration as per 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2002).  Nor was the scar 
found to be superficial and covering an area or areas of 144 
square inches or greater, or unstable, or painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 
(2003).  Moreover, the veteran stated in December 2003 that 
he did not consider the scar disabling.  As such, a 
noncompensable rating sufficiently reflects the level of 
disability currently sustained by the appellant.  

Additionally, the veteran is not entitled to special monthly 
compensation as a result of being permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  
There is no evidence of record that the appellant is 
housebound or bedridden due to a service-connected 
disability.  Rather, according to the August 2003 letter 
explaining a missed appointment for a VA examination, the 
appellant was suffering from severe backache, effects of a 
prostate operation, and stomach pain from a duodenal ulcer.  
Though the appellant mentioned an ulcer (which may or may not 
be related to the service-connected peptic ulcer), there 
appeared to be other significant non-service-connected 
disabilities inhibiting his ability to travel.  As such, the 
appellant is not entitled to special monthly compensation at 
this time.  


ORDER

Entitlement to a compensable rating for residuals of a 
shrapnel wound of the metacarpophalangeal joint, left middle 
finger, is denied.

Entitlement to special monthly compensation based on 
permanent need for aid and attendance of another person or at 
the housebound rate is denied.


REMAND

The September 2002 rating decision also continued a 10 
percent evaluation for peptic ulcer disease.  In light of 
repeated references to ulcer pain in the record, the November 
2002 notice of disagreement is construed to contest the 
evaluation of the peptic ulcer disability.  38 C.F.R. §  
20.201 (2003).  The RO did not issue a statement of the case 
for this claim, and accordingly, a remand is necessary.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a statement of the 
case to the appellant addressing the 
increased rating claim for a peptic 
ulcer.  The statement of the case 
should include all relevant laws and 
regulations pertaining to the claim.  
The appellant must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2003).

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



